El Juez Asociado Señor De Jesús
emitió la opinión del tribunal.
Durante los años fiscales 1935-36 al 1943-44, el Tesorero -de Puerto Rico impuso y cobró a la peticionaria contribution sobre la propiedad por concepto de dinero que ésta te-nía depositado en los bancos de Puerto Rico en las siguien-tes cantidades:
1935-36, $34.20; 1936-37, $104.85; 1937-38, $101.25; 1938-39, $102.60; 1939-40, $2.25; 1940-41, $169.64; 1941-42, $191.62 y 1943-44, $67.74..(1)
*521Invocando el caso de Buscaglia, Tes. v. Tribunal de Contribuciones, 65 D.P.R. 120,(2) el 19 de octubre de 1945 la pe-ticionaria solicitó del Tesorero el reintegro de las cantida-des antes mencionadas, fundándose en la Ley disponiendo el reintegro de cantidades cobradas indebidamente por con-cepto de contribuciones, aprobada el 12 de febrero de 1904 (pág. 167) cuya sección 1 originalmente disponía:
“Siempre que resultare, ya fuere a solicitud hecha por un con-tribuyente a satisfacción del Tesorero, o bien por investigación prac-ticada por el Tesorero o por el Auditor, al hacer la revisión y corrección de los recibos de contribuciones, que se han cobrado can-tidades de dinero por el Tesorero de Puerto Rico indebidamente o en exceso de la cantidad debida, el Auditor queda autorizado, me-diante la aprobación del Gobernador, (3) para librar una orden de pago a favor del contribuyente por la cantidad de dicho exceso o por la cantidad que se hubiere pagado indebidamente. ’ ’
El 30 de enero de 1946 el Tesorero notificó a la peticio-naria su decisión denegatoria del reintegro. Hasta que en-tró en. vigor la Ley núm. 169 de 15 de mayo de 1943 (pág. 601), las resoluciones del Tesorero denegando una solicitud de reintegro de contribuciones pagadas voluntariamente no eran revisábles judicialmente. Pero esa Ley, al crear el Tribunal de Contribuciones, en su sección 3 le confirió ju-risdicción para revisar las denegatorias de reintegro de cualquier contribución pagada indebidamente o en exceso o cobrada ilegalmente por cualquier otra causa.
Amparándose en la Ley núm. 169 de 1943 la peticionaria con fecba 25 de febrero de 1946, recurrió de la decisión del Tesorero para ante el Tribunal de Contribuciones. Estando el caso pendiente ante aquel Tribunal, la Ley núm. 261 de 3 de abril de 1946 (pág. 541) enmendó la sección 1 de la Ley de 1904 antes transcrita en la siguiente forma:
*522“Siempre que resultare, ya fuere a solicitud, hecha por un con-tribuyente a satisfacción del Tesorero, o bien por investigación practi-cada por el Tesorero o por el Auditor al hacer la revisión y corrección de los recibos de contribuciones, que se han cobrado cantidades de dinero por el Tesorero de Puerto Rico indebidamente o en exceso de la cantidad debida, el Auditor queda autorizado, con la aproba-ción del Tesorero, para librar una orden de pago a favor del con-tribuyente por la cantidad de dicho exceso o por la cantidad que se hubiere pagado indebidamente; Disponiéndose, que no se concederá el reintegro de contribuciones pagadas indebidamente o en exceso de la cantidad debida después de transcurridos cuatro (4) años del pago de la referida contribución, a menos que antes de vencidos dichos cuatro (4) años, el contribuyente solicitare del Tesorero, por escrito, el reintegro de dichas contribuciones.” (Segundas bastar-dillas nuestras.)
Basándose en la sección 1 de la Ley de 1904 así enmen-dada, el Tribunal de Contribuciones resolvió:
“ResoluciÓN.' — San Juan, Puerto Rico, 26 de julio de 1946. — ■ Por los razonamientos expuestos en la opinión que antecede resol-vemos que el querellado debe reembolsar a la recurrente únicamente las contribuciones sobre la .propiedad que sobre dinero depositado en bancos pagara en noviembre 5 de 1941, correspondientes al ejer-cicio 1940-41 y la totalidad de lo pagado en tal concepto para el ejercicio 1941-42, declarándose sin lugar la querella en todos sus demás extremos. — Lo acordó el Tribunal y firma el Señor Presi-dente. — (fdo.) Juan A. Faría. — Presidente.—Certifico: (fdo.) María Negrón Muñoz. — Secretaria Interina.”
Para revisar esa decisión expedimos, a instancia de la peticionaria, este auto de certiorari.
Aunque la Ley de 1904 autorizaba el reintegro de cualquier contribución cuando a juicio del Tesorero había sido cobrada indebidamente o en excéso de la cantidad debida, no concedía remedio judicial para revisar la decisión del Tesorero denegando el reintegro. Fue la Ley núm. 169 de 1943 la que lo concedió. The Coca Cola Co. v. Tribl. Contribuciones, 65 D.P.R. 352; Royal Bank v. Tribunal de Contribuciones, 65 D.P.R. 345 y Gerardino v. Tribunal Contribuciones, ante, pág. 219. Pero la Ley de 1943 no señalaba *523termino de prescripción para reclamar judicialmente el rein-tegro. Fue la num. 261 de 1946 la que, por primera vez, dispuso que no se concediera el reintegro después de trans-curridos cuatro años del pago de la contribución, a menos que antes de vencidos elidios cuatro años, el contribuyente, por escrito, solicitare su reintegro.
 La cuestión primordial a resolver es si erró el Tribunal de Contribuciones al aplicar a este caso el período prescriptivo de cuatro años.
Es un principio legal bien establecido que el soberano no puede ser demandado sin su consentimiento. Siendo una gracia la que concede el soberano al permitir ser deman-dado, puede imponer las condiciones que estime convenien-tes y retirar o limitar el consentimiento cuando, a su jui-cio, deba hacerlo. Stone v. McKay Plumbing Co., 26 So.2d 349 (Miss. 1946); Great Northern Ins. Co. v. Read, 322 U. S. 47; Wood v. Sprague, 106 P.2d 287 (Ore. 1940); Oliver American T. Co. v. Government of the U. S. of Mexico, 5 F.2d 659 (C.C.A. 2d. 1924) y 20 How. 527 (U. S. 1857).
Es verdad que cuando la peticionaria recurrió ante el Tribunal de Contribuciones todavía no existía la Ley núm. 261 de 1946 que estableció el término de prescripción, pero esa Ley estaba en vigor cuando el Tribunal resolvió el caso, y era su deber aplicarla. Stone v. McKay Plumbing Co., supra; Great Northern Ins. Co. v. Read, supra; Wood v. Sprague, supra; Oliver American T. Co. v. Government of The U. S. of Mexico, supra y 20 How. 527, supra.
El caso de Stone v. McKay Plumbing Co., supra, es muy similar al presente. Allí se trataba. de una reclamación de contribuciones indebidamente pagadas. El 4 de diciembre de 1945 la Corte de Circuito dictó sentencia a favor de los demandantes de acuerdo con la ley entonces en vigor. Apeló el Comisionado de Contribuciones. Estando pendiente el recurso, la Legislatura enmendó la ley, de tal forma, que el demandante no podía recobrar, en cuanto a las contribu-*524ciones pagadas, más de tres años antes de la fecha en que se instituyó el pleito y en cuanto a aquellos pag’os no com-prendidos en la limitación impuso la condición de que los demandantes tenían que alegar y probar que ellos fueron los que realmente pagaron la contribución y que no la ha-bían cobrado a sus parroquianos. La cuestión a resolverse, según la planteó la Corte Suprema, fué el efecto que sobre la sentencia previamente dictada a favor de los demandan-tes, tenía la ley enmendatoria. Después de exponer la re-gla general de que no puede existir causa de acción contra un soberano excepto en la forma expresamente permitida y prescrita por el estatuto, la corte dijo:
“Además, el efecto de la regla es que la misma se aplica, no solamente a pleitos ya instituidos, sí que también a cualquier sen-tencia dictada por la corte de instancia, la cual estuviere en tramito de apelación en la fecha en que empezó a regir la ley derogatoria o enmendatoria, siendo el deber de la corte de apelación decidir el caso en armonía con la ley existente al dictar ella su sentencia y no de conformidad con la ley anterior.”
Consecuentemente, no erró el Tribunal de Contribuciones ah limitar su decisión al reintegro de las contribuciones in-debidamente pagadas durante los cuatro años anteriores al 19 de octubre de 1945, fecha en que se solicitó el reintegro.
 Réstanos ahora determinar si la contribución montante a $67.50 correspondiente al año fiscal 1943-44 fué impuesta sobre una cantidad depositada en cuenta corriente en un banco. La-reclamación del reintegro en el presente caso está predicada en que la contribución cobrada por los años 1935-36 al 1943-44 fué impuesta sobre cantidades depositadas en cuenta corriente en los bancos de Puerto Rico. Consecuente con esa teoría el párrafo segundo de la querella dice así :
“SEGUNDO: — Que durante los años fiscales 1935-36 a 1943 — 14, el querellado le impuso a la contribuyente y requirió a la misma del *525pago de la siguiente contribución sobre la propiedad al dinero que la querellante tenía depositado en cuentas corrientes en bancos en esta Isla de Puerto Rico:
“1943-44
“Efectivo en caja_$2, 256.13
‘1 Contribución impuesta_ 67. 74
“Recibo Núm. 669 de Mayagüez, pagado en febrero 23, 1944.”
(Bastardillas nuestras.)
Indudablemente que si la cantidad de $2,256.13 sobre la cual se impuso la contribución de $67.74 hubiera sido “efec-tivo en. caja” como se dice en el citado párrafo, la peticio-naria no la hubiese incluido en su reclamación, pues no hu-biera tenido fundamento legal para ello. Además, en el mismo párrafo segundo se dice que la contribución recla-mada correspondiente a los años 1935-36 al 1943-44 fué im-puesta “al dinero que la querellante tenia depositado en cuentas corrientes en bancos en esta Isla de Puerto Rico”. Esa cantidad de $2,256.13 no podía estar físicamente en la caja de la peticionaria y al mismo tiempo hallarse deposi-tada en cuenta corriente en un banco.
La sección 4 de la Ley núm. 169 de 1943, enmendada por la Ley núm. 137 de 9 de mayo de 1945, dispone que todos los procedimientos ante el Tribunal de Contribuciones, en defecto de las Reglas promulgadas por dicho Tribunal, se regirán por las Reglas de Enjuiciamiento Civil. Y la núm. 8 (/) de éstas prescribe que las alegaciones se interpreta-rán con el propósito de hacer justicia sustancial. Interpre-tando racionalmente las alegaciones de la querella con el propósito de hacer justicia sustancial, fácilmente se con-cluye que fué un lapsus en la redacción de la querella al des-cribir la referida cantidad como “efectivo en caja”.

Procede, pues, modificar la resolución recurrida adicio-nando a la cantidad concedida a la peticionaria por el Tribunal de Contribuciones, la referida suma de $67.74. Así modificada se confirma.


(1) La cantidad en efectivo sobre la cual se cobró la contribución corres-pondiente al 1943-44, so describe en la querella como “efectivo en caja”. ■Sostiene, sin embargo, la contribuyente, que fué un orror al redactar la que-rella ante el Tribunal de Contribuciones y que dicho dinero so hallaba en el banco.


(2)En este caso se resolvió que dinero depositado en cuenta corriente en un banco no está sujeto a contribución sobre la propiedad.


(3)Por la Ley núm. 10 de 29 de marzo de 1945 (pág. 33), se eliminaron de la sección 1 las palabras "mediante la aprobación del Gobernador”.